Citation Nr: 1613620	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include depression, to include as secondary to the Veteran's service-connected chronic fatigue syndrome.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Veteran is represented by:  Shana Dunn, Esq.




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from December 1990 to December 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and a December 2013 administrative decision by Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a low back disorder and a psychiatric disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a low back disorder was initially denied in a May 1980 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

2.  Evidence received since the May 1980 rating decision relates to an unestablished fact regarding the Veteran's service connection claim and raises a reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1980 rating decision, service connection was previously denied for a low back disorder.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.  As such, the May 1980 rating decision is final.  See 38 U.S.C.A. § 5107.

The Veteran filed a claim to reopen service connection for a low back disorder in July 2012.  In an April 2013 rating decision, the RO reopened the claim, but denied it on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the May 1980 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records.  The RO denied the Veteran's claim because the record did not show that a current low back disorder was related to service.  Since the May 1980 rating decision, the record includes service treatment records for the Veteran's second period of active duty, VA and private treatment records, written statements from the Veteran and his family, and a February 2013 VA examination report.

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the Veteran's service treatment records from his second period of active duty show complaints of back pain, the Board finds that this evidence is material.  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a low back disorder is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran underwent a VA examination of his back in February 2013, during which he reported symptoms of lower back pain ever since he injured his back during service in 1976 when he fell down a hill while wearing his backpack.  It was noted that service treatment records showed several complaints of back pain during service and a diagnosis of a back sprain in August 1979.  The examiner indicated that the Veteran received a diagnosis of lumbosacral degenerative joint disease in December 2008 and provided the following etiological opinion:

The [Veteran] was treated for a back injury in service (1975) and for recurrent episodes of back pain.  At discharge (1979) a history of recurrent back pain was documented but the spine exam[ination] was normal.  An episode of 'back' pain also occurred during service (1993) which was attributable to a pulmonary, not back, condition.  [VA] evaluation documents a history of back pain without specific intervening back treatment, modest decrease in [range of motion], lower extremity weakness due to back pain and unrelated whole body fatigue and degenerative arthritis (DJD) of the [lumbosacral] spine.  The [Veteran] has not sought regular care for his back which can be documented since service until 2007 when periodic VA medical exam[inations] reference back pain from time to time.  DJD is the result of age, repetitive stress and significant trauma.  The [Veteran's] thoracolumbar back pain is more likely than not the result of service factors since his service trauma was not recorded as significant, no ongoing back medical care/treatment was obtained following service, and because his current back condition (DJD) can be accounted for by age alone.

Although the VA examiner's rationale appears to support a negative etiological opinion, the examiner concluded that the Veteran's low back disorder "is more likely than not the result of service factors."  Therefore, the Board finds that a remand is necessary in order to obtain clarification from the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's service connection claim for a psychiatric disorder, the Veteran asserts that he has depression secondary to his service-connected chronic fatigue syndrome (CFS).  

During a March 2012 VA Gulf War examination, the Veteran reported feeling very upset with VA for denying his service connection claim for Gulf War syndrome and depressed and hopeless due to chronic pain and fatigue associated with his Gulf War syndrome.  He endorsed symptoms of depressed mood, chronic sleep impairment, mild memory loss, and feelings of hopelessness.  The examiner indicated that the Veteran exhibited "a mixture of anxiety and depressive symptoms, that are mostly somatic in nature," and that there "does not seem to be any 'organic' basis for his symptoms."  The diagnosis was depressive disorder.  Axis IV psychosocial and environmental stressors included chronic health problems and the VA compensation process.

A November 2013 VA treatment record indicates that the Veteran reported symptoms of chronic fatigue, pain, nausea, diarrhea, and sweating.  He also stated that he felt depressed when he experienced episodes of such symptoms.  The diagnoses included CFS/Gulf War syndrome and depression.  The Veteran was advised to follow-up with a mental health treatment provider for depression.  

A subsequent November 2013 VA treatment record shows a provisional diagnosis of situational depression due to the Veteran's medical conditions.

A June 2014 VA mental health note indicates that the Veteran "requested behavioral health services because he is having a difficult time coping with the VA's compensation and pension process."  The Veteran stated that he was pursuing a VA compensation claim for Gulf War syndrome for six or seven years, and previously sought mental health treatment because he "was feeling depressed and frustrated with the VA's reluctance to grant him service connection."  The treatment provider indicated that the Veteran's chronic back pain also likely exacerbated his irritability, anxiety, and depressive symptoms.  The diagnoses included depressive disorder, rule out anxiety disorder, and rule out intermittent explosive disorder.  Axis IV psychosocial and environmental stressors included health issues.

A June 2015 VA psychiatric examination report indicates that the Veteran's treatment records showed a history of depression due to frustration over the VA claims process and chronic pain and fatigue due to Gulf War syndrome.  It was noted that the Veteran previously received a diagnosis of depressive disorder during a March 2012 VA examination.  However, since service connection was granted for chronic fatigue syndrome in April 2015, the Veteran reported "feeling quite a bit better now that [his] VA claim has been solved."  He stated that since he no longer had to work, he was able to avoid getting fatigued and feeling sick.  The Veteran endorsed some decreased interest in things due to physical limitations, noting that he could not push himself very hard, but denied any symptoms of anxiety or depression during the examination and stated that he was "still in constant pain, but [he could] get by."  The examiner provided the following opinion:
 
[The Veteran] does report [a] past history of anger/frustration/symptoms of depression and anxiety/worry secondary to his [service connection VA] claim process.  [He] also reported some depression symptoms exacerbated by back pain.  However, since he was recently awarded [service connection] for CFS, the [Veteran] is reporting a resolution to the [VA compensation and pension] claims process, resulting in a resolution of his anger/frustration/symptoms of depression and anxiety/worry at this time.  Given this resolution, the [Veteran] is not diagnosed with any DSM-5 of DSM-IV mental disorders at this time, as per the [Veteran's] self-report during our interview, review of [mental health] records, and present psychological testing results.  [The Veteran] describes good family and social relationships, a good work history, and good reactional activities.  Thus, the [Veteran] has no mental disorder that is at least as likely as not incurred in or is otherwise related to the Veteran's service. . . . [Additionally,] the [Veteran] has no mental disorder that is at least as likely as not aggravated (increased in severity beyond the normal course of the condition) by any service connected disability or disabilities.  

The Board finds that the June 2015 VA examination report is inadequate because the examiner did not provide an opinion as to whether the Veteran's prior depressive disorder, which was diagnosed during the appeal period, was caused or aggravated by his service-connected CFS.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the current disability "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  See Barr, 21 Vet. App. at 311.

Finally, because the service connection claims being remanded herein could potentially impact the Veteran's entitlement to TDIU, the Board finds that the claims are inextricably intertwined.  Therefore, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by the February 2013 VA examiner in order to obtain a supplemental opinion.  Thereafter, the examiner must clarify whether any previously or currently diagnosed low back disorder is related to service.  

If the February 2013 VA examiner is unavailable or unable to render the requested supplemental opinion, the evidence of record must be reviewed by another appropriate examiner, and the examiner must indicate that these records have been reviewed.  After a review of the evidence of record, the examiner must provide an opinion as to whether any previously or currently diagnosed low back disorder is related to the Veteran's military service.  In doing so, the examiner must specifically consider and discuss the service treatment records showing multiple complaints of back pain during the Veteran's first period of active duty.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The evidence of record must be reviewed by the June 2015 VA examiner in order to obtain a supplemental opinion.  If the June 2015 VA examiner is unavailable or unable to render the requested supplemental opinion, the evidence of record must be reviewed another appropriate examiner, and the examiner must indicate that these records have been reviewed.

Notwithstanding the fact that no psychiatric disorder was diagnosed during the June 2015 VA examination, the examiner must provide an opinion as to whether any previously diagnosed psychiatric disorder was caused or aggravated by the Veteran's service-connected CFS.  In doing so, the examiner must specifically consider and discuss the March 2012 VA Gulf War examination and VA treatment records dated November 2013 and June 2014, which show a diagnosis of depressive disorder.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims of entitlement to service connection for a low back disorder and a psychiatric disorder and entitlement to TDIU must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


